Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/06/2022, responding to the Office action mailed on 03/07/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-6, 8-16, 18, 19 and 21.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-16, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to the three independent claims necessitated an updated search and a new ground of rejection in view of the newly found prior art (Arvelo et al. (US 20140254098 A1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10. 11, 13-16, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvelo et al. (US 20140254098 A1; hereinafter “Arvelo”).

In re Claim 1, Arvelo discloses a device (figs. 7-9) (¶ 0066-0076), comprising: 
a weight optimized stiffener (320) having a top surface, a bottom surface, an outer periphery and an inner periphery forming an aperture (aperture for holding 322) through the top and bottom surfaces (¶ 0067-0068),
wherein the aperture is adapted to receive a portion of a substrate (312) coupled to the bottom surface of the stiffener by an adhesive (314) (thermal interface material 314 has been interpreted as an adhesive; ¶ 0068); and
a top plate (340) (¶ 0068) coupled to the top surface of the stiffener 320;
wherein the stiffener has a plurality of holes corresponding to a plurality of holes in the top plate, each of the plurality of holes in the stiffener forming a pair with a respective one of the plurality of holes in the top plate, each pair of the plurality of holes adapted to receive a portion of a fastener therethrough for coupling the top plate to the stiffener (fig. 7A shows plurality of holes both in the stiffener 320 and the top plate 340.  Though fasteners not shown in the fig. 7A, it has been described in ¶ 0068, “An outer manifold element 340 is disposed over inner manifold element 330 and couples, for instance, seals, to module lid 321 of module lid assembly 320 via, for instance, an O-ring seal 350 and fasteners (not shown) which mechanically couple the outer manifold element 340, module lid assembly 320, and lower frame support 301 together with assembly of the module”).

In re Claim 3, Arvelo discloses the device of claim 1 (figs. 7-9) (¶ 0066-0076), further comprising:
the substrate 310 coupled to the bottom surface of the stiffener 320 by the adhesive 314, the portion of the substrate 312 protruding into the aperture 322 of the stiffener.

In re Claim 4, Arvelo discloses the device of claim 3 (figs. 7-9) (¶ 0066-0076), wherein the bottom surface of the stiffener 320 has at least one recess (recess for holding 322) for receiving at least one protrusion 312 on the substrate.

In re Claim 5, Arvelo discloses the device of claim 3 (figs. 7-9) (¶ 0066-0076), wherein the bottom surface of the stiffener 320 has a plurality of protrusions (e.g., the outer extensions which have holes therein) extending therefrom that lie adjacent to outer side surfaces of the substrate 310 when the substrate is coupled to the bottom surface of the stiffener (fig. 9C).

In re Claim 6, Arvelo discloses the device of claim 3 (figs. 7-9) (¶ 0066-0076), further comprising:
an O-ring 350 (¶ 0072) for providing a seal between the stiffener 320 and the top plate 340.

In re Claim 8, Arvelo discloses the device of claim 3 (figs. 7-9) (¶ 0066-0076), further comprising:
a manifold 330 (fig. 7A; ¶ 0068-0070) configured to lie within an enclosure formed by the substrate 310, stiffener 320 and top plate 340, the manifold configured to direct cooled liquid to the substrate (¶ 0068-0072).

In re Claim 10, Arvelo discloses a device (figs. 7-9) (¶ 0066-0076), comprising:
a weight optimized stiffener (320) having a top surface, a bottom surface, an outer periphery and an inner periphery forming an aperture (aperture for holding 322) through the top and bottom surfaces (¶ 0067-0068),
wherein the aperture is adapted to receive a portion of a substrate (312) coupled to the bottom surface of the stiffener by an adhesive (314) (thermal interface material 314 has been interpreted as an adhesive; ¶ 0068);
a top plate (340, 350) (¶ 0068, 0072) coupled to the top surface of the stiffener 320; and
an O-ring 350 (¶ 0072) for providing a seal between the stiffener 320 and the top plate 340;
wherein the top plate 340 has a groove (groove shown in figs. 7B-7C) in an inner surface thereof that is configured to retain the O-ring 350 when the top plate is coupled to the stiffener 320.

In re Claim 11, Arvelo discloses an assembly (figs. 7-9) (¶ 0066-0076), comprising:
a weight optimized stiffener (320) having a top surface, a bottom surface, an outer periphery and an inner periphery forming an aperture (aperture for holding 322) through the top and bottom surfaces (¶ 0067-0068),
a substrate 310 coupled to the bottom surface of the stiffener by an adhesive 314 (thermal interface material 314 has been interpreted as an adhesive; ¶ 0068), a portion of the substrate 312 protruding into the aperture of the stiffener;
a top plate (340, 350) (¶ 0068, 0072) coupled to the top surface of the stiffener 320; and
a manifold 330 (fig. 7A; ¶ 0068-0070) configured to lie within an enclosure formed by the substrate 310, stiffener 320 and top plate 340, the manifold configured to direct cooled liquid to the substrate (¶ 0068-0072).

In re claim 13, same as claim 4 above.
In re claim 14, same as claim 5 above.
In re claim 15, same as claim 6 above.

In re Claim 16, Arvelo discloses the assembly of claim 11 (figs. 7-9) (¶ 0066-0076), 
wherein the stiffener has a plurality of holes corresponding to a plurality of holes in the top plate, each of the plurality of holes in the stiffener forming a pair with a respective one of the plurality of holes in the top plate, each pair of the plurality of holes adapted to receive a portion of a fastener therethrough for coupling the top plate to the stiffener (fig. 7A shows plurality of holes both in the stiffener 320 and the top plate 340.  Though fasteners not shown in the fig. 7A, it has been described in ¶ 0068, “An outer manifold element 340 is disposed over inner manifold element 330 and couples, for instance, seals, to module lid 321 of module lid assembly 320 via, for instance, an O-ring seal 350 and fasteners (not shown) which mechanically couple the outer manifold element 340, module lid assembly 320, and lower frame support 301 together with assembly of the module”).

In re Claim 19, Arvelo discloses the assembly of claim 11 (figs. 7-9) (¶ 0066-0076), 
wherein the top plate 340 has a groove (groove shown in figs. 7B-7C) in an inner surface thereof that is configured to retain the O-ring 350 when the top plate is coupled to the stiffener 320.

In re Claim 21, Arvelo discloses the device of claim 1 (figs. 7-9) (¶ 0066-0076), wherein the outer periphery (i.e., the outer periphery of 320) is irregularly shaped (fig. 7A). 


Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara as applied to claims 1, 11, respectively above and further in view of Chen et al. (US 20140252585 A1; hereinafter “Chen”)

In re Claims 2 and 12, Arvelo discloses the device of claims 1 and 11 outlined above, but does not expressly disclose wherein the stiffener is formed of silicon carbide particles in an aluminum matrix.
In the same field of endeavor, Chen discloses a device wherein the stiffener is formed of silicon carbide particles in an aluminum matrix (figs. 1-4, ¶ 0019-0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chen with Arvelo in order to provide a low cost solution to cooling packaged semiconductor devices, and provide efficient thermal management advantages (¶ 0046 of Chen).


Allowable Subject Matter

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art of record, Arvelo discloses (figs. 7-9) (¶ 0066-0076) wherein a portion of the manifold 330 lies within the aperture of the stiffener. However, Arvelo, alone or in combination with other prior art of record, does not expressly disclose a portion of the manifold (or a bottom surface of the manifold as cited in claim 18) is in direct contact with the substrate when the manifold is within the enclosure formed by the substrate, stiffener and top plate in view of other limitations cited in the respective preceding claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893